    Case 2:21-cr-00015-SRC Document 9 Filed 02/24/21 Page 1 of 3 PageID: 285




                                                         U.S. Department of Justice
                                                         United States Attorney
                                                         District of New Jersey

Dean C. Sovolos                                          970 Broad Street, Suite 700          (973)297-2014
Assistant United States Attorney                         Newark, New Jersey 07102




                                                                              February 24, 2021

FILED ON ECF

The Honorable Stanley R. Chesler
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, NJ 07102

           Re:        United States v. Maria Bell
                      Mag No. 20- 9451 (CLW)

Dear Judge Chesler:

      The Government respectfully submits this letter in opposition to
Defendant Maria Bell’s (“Bell” or “Defendant”) second emergency motion for
reconsideration (“Def. Second Emergency Motion”) to revoke the third order of
detention issued in this case. The first and second orders of detention were
issued by Magistrate Judge Cathy L. Waldor, and the third order of detention
was issued by your Honor on January 28, 2021 (Dkt. No. 6).

       In response to Def. Second Emergency Motion, the Government relies on
its submission dated January 20, 2021 (Dkt. No. 3) to establish that there is
clear and convincing evidence that no condition or combination of conditions
can reasonably assure the safety of the community if Bell is released, and that,
by a preponderance of the evidence, there is no condition or combination of
conditions that can reasonably assure the presence of defendant at trial. See
18 U.S.C. § 3142e) and (f); United States v. Himler, 797 F.2d 156, 160-61 (3d
Cir. 1986).

       The Defendant has had numerous opportunities to present both written
and oral argument, make a clear record, and bring forth compelling reasons
that weigh in favor of the Defendant being released on bail, but has
nonetheless failed to establish that there are bail conditions available that are
sufficient in this case. There have been three hearings, approximately 9
defendant submissions or letters on this matter, 1 and several hours of oral
arguments. The Def. Second Emergency Motion, filed on February 11, 2021,

1
 These include: (i) the defendant letter opposing detention (11/25/2020); (ii) A defendant letter dated
12/16/2020; (iii) a defendant letter dated 12/17/2020; (iv) a defendant letter dated 12/21/2020; (v) the
defendant emergency motion dated 1/08/2021; the defendant reply in support of a motion to revoke
dated 1/21/2021, and the Def. Second Emergency Motion dated 02/11/2021.
  Case 2:21-cr-00015-SRC Document 9 Filed 02/24/21 Page 2 of 3 PageID: 286




brings forth nothing to change the Court’s conclusion that the Defendant poses
a danger to the community and is also a substantial flight risk.

     Your Honor considered all of the Defendant’s arguments in the above
submissions and the Defendant’s oral argument in the most recent bail hearing
on January 22, 2021. See Dkt. No. 7, transcript of bail hearing at 33:11-43:12.

       First, this Court found that there is clear and convincing evidence that
the defendant poses a real and significant threat to the community, and that
this threat cannot be overcome by any combination of release conditions. More
specifically, the Court stated:

            The Court is satisfied that the weight of the evidence
            in this case is indeed substantial, and that indeed the nature
            of the charges and the circumstances indicate that Ms. Bell is
            fully willing, and to the extent she can be able to support
            HTS, she wants to do it. Id at 38.

The Defendant had many opportunities to present a suitable bail package, and
in considering all options for a suitable bail package, the Court found that:

            And the Court, quite frankly, does not know how it
            could fashion conditions of release which would prevent
            Ms. Bell from using whatever financial resources she has to
            support HTS and using the internet-encrypted apps and other
            internet services to continue her support of a terrorist
            organization. And nothing has been proposed to me. Id at 42.

Further, the Court found, by a preponderance of evidence, that if released, the
defendant poses an actual risk of flight. More specifically, the Court stated:

            Additionally, with regard to risk of flight, quite
            frankly, given the very serious charge here, the potential
            maximum sentence of 10 years -- and I am not going to start
            parsing what the potential guideline calculation is because the
            guidelines are only advisory -- but Ms. Bell faces a possible
            10-year sentence on these charges. She has indicated that she
            would be perfectly happy to live in Turkey. And, quite
            frankly, electronically monitored house arrest is a very
            imperfect device for limiting the ability of someone to flee if
            they truly wish to flee. In short: It only takes a knife to


                                       2
  Case 2:21-cr-00015-SRC Document 9 Filed 02/24/21 Page 3 of 3 PageID: 287




            cut off the bracelet and run and then to figure out a way to get out
            of the country and flee to another country. Id at 43.

       In short, the Court considered the corpus of Defendant’s submissions
and arguments, and concluded that, based upon all factors, the government
met its burden by establishing by clear and convincing evidence that there are
no conditions of release that will sufficiently protect the safety of the
community, and that there are no conditions of release under a preponderance
of the evidence standard that will reasonably assure the appearance of
defendant at trial. The Def. Second Emergency Motion presents nothing to
change this, and in fact, the arguments raised therein are directly refuted in
the Court’s extremely thorough and detailed January 22, 2021 bail decision.

      Accordingly, the Def. Second Emergency Motion should be denied, and
the defendant should remain detained pending trial. See 18 U.S.C. § 3142(e).

                                           Respectfully submitted,

                                           RACHAEL A. HONIG
                                           Acting United States Attorney

                                           ______________________
                                           Dean C. Sovolos
                                           Assistant United States Attorney

cc: Rahul Sharma, Esq. (by electronic mail)




                                       3
